                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


DOROTHY MITCHELL,         :
                          :                       Case No. 3:18-cv-00228
     Plaintiff,           :
                          :                       District Judge Thomas M. Rose
vs.                       :                       Magistrate Judge Sharon L. Ovington
                          :
CALIFORNIA CASUALTY       :                       DECISION AND ENTRY
GENERAL INSURANCE COMPANY :
OF OREGON, et al.,        :
                          :
     Defendants.          :


        The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #18), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

        It is therefore ORDERED that:

   1.      The Report and Recommendations docketed on December 17, 2019 (Doc. #18)
           is ADOPTED in full;

   2.      Defendant California Casualty General Insurance Company of Oregon’s Motion
           for Judgment on the Pleadings as to Plaintiff’s Third Cause of Action—Unjust
           Enrichment (Doc. #14) is GRANTED; and

   3.      Plaintiff’s third cause of action—unjust enrichment—is dismissed.

        January 22, 2020                          *s/Thomas M. Rose

                                                           Thomas M. Rose
                                                      United States District Judge
